UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-10531 Nicholas Family of Funds, Inc. (Exact name of registrant as specified in charter) 700 North Water Street Milwaukee, Wisconsin 53202 (Address of principle executive offices) Jeffrey T. May, Senior Vice President & Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 414-272-4650 Date of Fiscal year-end: 12/31/2009 Date of reporting period: 07/01/2008 - 06/30/2009 Item 1. Proxy Voting Record Account Name: Nicholas Liberty Fund CARDINAL HEALTH, INC. Ticker: CAH Security ID: 14149Y108 Meeting Date: NOV 5, 2008 Meeting Type: Annual Record Date: SEP 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Colleen F. Arnold For For Management 1.2 Elect Director R. Kerry Clark For For Management 1.3 Elect Director Calvin Darden For For Management 1.4 Elect Director John F. Finn For For Management 1.5 Elect Director Philip L. Francis For For Management 1.6 Elect Director Gregory B. Kenny For For Management 1.7 Elect Director J. Michael Losh For For Management 1.8 Elect Director John B. McCoy For For Management 1.9 Elect Director Richard C. Notebaert For For Management 1.10 Elect Director Michael D. O'Halleran For For Management 1.11 Elect Director David W. Raisbeck For For Management 1.12 Elect Director Jean G. Spaulding For For Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Eliminate Cumulative Voting For For Management 5 Require Advance Notice for Shareholder For For Management Proposals/Nominations 6 Amend Articles of Incorporation to For For Management State that Common Shares Have No Stated Capital 7 Amend Omnibus Stock Plan For For Management 8 Amend Qualified Employee Stock Purchase For For Management Plan 9 Performance-Based and/or Time-Based Against For Shareholder Equity Awards HEWITT ASSOCIATES, INC. Ticker: HEW Security ID: 42822Q100 Meeting Date: FEB 4, 2009 Meeting Type: Annual Record Date: DEC 8, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Conaty For For Management 1.2 Elect Director Michele M. Hunt For For Management 1.3 Elect Director Cary D. McMillan For For Management 2 Ratify Auditors For For Management HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 18, 2009 Meeting Type: Annual Record Date: JAN 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lawrence T. Babbio, Jr. For For Management 2 Elect Director Sari M. Baldauf For For Management 3 Elect Director Rajiv L. Gupta For For Management 4 Elect Director John H. Hammergren For For Management 5 Elect Director Mark V. Hurd For For Management 6 Elect Director Joel Z. Hyatt For For Management 7 Elect Director John R. Joyce For For Management 8 Elect Director Robert L. Ryan For For Management 9 Elect Director Lucille S. Salhany For For Management 10 Elect Director G. Kennedy Thompson For For Management 11 Ratify Auditors For For Management IAC/INTERACTIVECORP. Ticker: IACI Security ID: 44919P300 Meeting Date: AUG 1, 2008 Meeting Type: Annual Record Date: JUN 17, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edgar Bronfman, Jr. For Withhold Management 1.2 Elect Director Barry Diller For Withhold Management 1.3 Elect Director Victor A. Kaufman For Withhold Management 1.4 Elect Director Donald R. Keough For For Management 1.5 Elect Director Bryan Lourd For For Management 1.6 Elect Director John C. Malone For Withhold Management 1.7 Elect Director Arthur C. Martinez For For Management 1.8 Elect Director Steven Rattner For For Management 1.9 Elect Director Alan G. Spoon For For Management 1.10 Elect Director Diane Von Furstenberg For Withhold Management 1.11 Elect Director Michael P. Zeisser For Withhold Management 2 Approve Merger Agreement For Against Management 3 Approve Reverse Stock Split For Against Management 4 Approve Omnibus Stock Plan For Against Management 5 Ratify Auditors For For Management MANPOWER INC. Ticker: MAN Security ID: 56418H100 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey A. Joerres For For Management 1.2 Elect Director John R. Walter For For Management 1.3 Elect Director Marc J. Bolland For For Management 1.4 Elect Director Ulice Payne, Jr. For For Management 2 Elect Director Roberto Mendoza For For Management 3 Ratify Auditors For For Management 4 Amend Omnibus Stock Plan For For Management 5 Implement MacBride Principles Against Against Shareholder 6 Other Business For Against Management MICROSOFT CORP. Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2008 Meeting Type: Annual Record Date: SEP 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director William H. Gates, III For For Management 5 Elect Director Raymond V. Gilmartin For For Management 6 Elect Director Reed Hastings For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Approve Executive Incentive Bonus Plan For For Management 11 Amend Non-Employee Director Omnibus For For Management Stock Plan 12 Ratify Auditors For For Management 13 Adopt Policies to Protect Freedom of Against Against Shareholder Access to the Internet 14 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 15 Report on Charitable Contributions Against Against Shareholder OSHKOSH CORP. Ticker: OSK Security ID: 688239201 Meeting Date: FEB 3, 2009 Meeting Type: Annual Record Date: DEC 9, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. William Andersen For For Management 1.2 Elect Director Robert G. Bohn For For Management 1.3 Elect Director Richard M. Donnelly For For Management 1.4 Elect Director F.M. Franks, Jr. For For Management 1.5 Elect Director Michael W. Grebe For For Management 1.6 Elect Director Kathleen J. Hempel For For Management 1.7 Elect Director Harvey N. Medvin For For Management 1.8 Elect Director J. Peter Mosling, Jr. For For Management 1.9 Elect Director Craig P. Omtvedt For For Management 1.10 Elect Director Timothy J. Roemer For For Management 1.11 Elect Director Richard G. Sim For For Management 1.12 Elect Director Charles L. Szews For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Reincorporate in Another State from Against Against Shareholder Wisconsin to North Dakota PHILADELPHIA CONSOLIDATED HOLDING CORP. Ticker: PHLY Security ID: 717528103 Meeting Date: OCT 23, 2008 Meeting Type: Special Record Date: SEP 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management SCANSOURCE, INC. Ticker: SCSC Security ID: 806037107 Meeting Date: DEC 4, 2008 Meeting Type: Annual Record Date: OCT 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael L. Baur For Withhold Management 1.2 Elect Director Steven R. Fischer For For Management 1.3 Elect Director James G. Foody For For Management 1.4 Elect Director Michael J. Grainger For For Management 1.5 Elect Director John P. Reilly For For Management 2 Ratify Auditors For For Management TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: 881624209 Meeting Date: SEP 25, 2008 Meeting Type: Special Record Date: AUG 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Joseph (Yosi) Nitzani as External For For Management Director TRAVELERS COMPANIES, INC., THE Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Beller For For Management 1.2 Elect Director John H. Dasburg For For Management 1.3 Elect Director Janet M. Dolan For For Management 1.4 Elect Director Kenneth M. Duberstein For For Management 1.5 Elect Director Jay S. Fishman For For Management 1.6 Elect Director Lawrence G. Graev For For Management 1.7 Elect Director Patricia L. Higgins For For Management 1.8 Elect Director Thomas R. Hodgson For For Management 1.9 Elect Director Cleve L. Killingsworth, For For Management Jr. 1.10 Elect Director Robert I. Lipp For For Management 1.11 Elect Director Blythe J. McGarvie For For Management 1.12 Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Report on Political Contributions Against For Shareholder Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation, regardless of whether the recommendation is 'For' or 'Against,' except where management has made no recommendation or has recommended that shareholders 'Abstain.' Where management has recommended that shareholders 'Abstain' from voting on a ballot item: 1) a ballot market 'Abstain' is considered to have been voted for management's recommendation to 'Abstain' and 2) a ballot voted 'For" or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, the abbreviation "N/A" is used to denote that there is no applicable recommendation compared to which a vote may be 'For' or 'Against' the recommendation of management. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Family of Funds, Inc. By (Signature and Title) /s/ David O. Nicholas David O. Nicholas, Principal Executive Officer Date 08/28/2009
